Citation Nr: 1404265	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  07-40 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for right eye pterygium.

2.  Entitlement to an initial compensable rating for left eye pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960. 

These matters are before the Board of Veterans' Appeals (Board) on appeal, in pertinent part, from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied entitlement to a compensable rating for right eye pterygium.

The Veteran testified before a Decision Review Officer (DRO) in a February 2008 hearing and such hearing transcript is associated with the claims file. 

This case was before the Board in February 2012 when it was remanded for additional development.

By rating decision in October 2012, the Appeals Management Center (AMC) in Washington, D.C., granted service connection for left eye pterygium.  The United States Court of Appeals for the Federal Circuit has held that an award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the matter of entitlement to service connection for left eye disability is not before the Board.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include VA treatment records dated from March 2011 to September 2012.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for left eye pterygium is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

Throughout the appeal, the Veteran's right eye pterygium has not been associated with any visual impairment, disfigurement, conjunctivitis, or other symptoms. 


CONCLUSION OF LAW

The criteria for a compensable rating for right eye pterygium have not been met.  38  U.S.C.A. §§ 1155, 5017 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6018, 6034 (2007); 38 C.F.R. § 4.7 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Regarding the claim decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in November 2006, prior to the initial adjudication of the claim in January 2007.  The duty to notify has been met.

VA's duty to assist has also been met.  The Veteran's pertinent medical records, to include service treatment records and identified, available post-service treatment records have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

Most recently, as directed by the February 2012 Board remand, outstanding VA treatment records dated from 2011 through 2012 were obtained.  The Veteran has been afforded the appropriate VA examination.  The December 2006 and March 2012 examinations are adequate as the examiners reviewed the relevant medical history, considered the Veteran's lay history, and provided opinions with supporting rationale and citation to the evidence.  Accordingly, there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Increased Rating for Right Eye Pterygium

Service connection for right eye pterygium was granted in a May 1972 rating decision of the RO.  A noncompensable (0 percent) rating was assigned at that time.  The Veteran now contends that his right eye disability is more disabling than the noncompensable rating currently assigned, and has gotten worse since a December 2006 VA examination.  See August 2011 representative's statement.

Parenthetically, the Board has considered whether review of the Veteran's claim of entitlement to an increased rating for right eye pterygium is inextricably intertwined with the claim of entitlement to an increased rating for left eye pterygium remanded below.  The rating schedule takes into consideration the visual acuity and visual fields of both eyes.  See 38 C.F.R. § 4.84a (2007).  However, as shown below, the Veteran's visual impairments have been attributed to nonservice-connected eye disabilities and may not be considered in rating the issues on appeal.  See 38 C.F.R. § 4.14.  Any visual impairment that the Veteran experiences in his left eye would not play an active role in the evaluation of the right eye.  The right eye would still be evaluated independent of the left eye.  Therefore, review of the right eye issue need not be deferred and may be considered without resulting in prejudice to the Veteran.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

During the pendency of the Veteran's appeal, the regulations for evaluating eye and vision disabilities were amended for applications received on or after December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  As the Veteran's application was received in October 2006, the right eye disability is rated under the former criteria. 

Pterygium is evaluated based on loss of vision, if any.  38 U.S.C.A. § 4.84a, Diagnostic Code 6034 (2007).  In this case, however, loss of vision (acuity and filed) in the right eye has been attributed to the Veteran's nonservice-connected cataracts and refractive error, rather than his service-connected pterygium.  See March 2012 VA examination report, December 2006 VA examination report.  Therefore, a rating based on loss of vision is not for application.   38 C.F.R. § 4.14.

Pterygium, a benign growth of the conjunctiva, may also be rated as disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Here, there is no indication of disfigurement of the head, face, or neck.  See March 2012 VA examination report.  Therefore, evaluation under Diagnostic Code 7800 is not for application.  See 38 C.F.R. § 4.14.

Finally, pterygium may be rated as conjunctivitis under 38 C.F.R. § 4.79, Diagnostic Code 6018 (2007).  Under Diagnostic Code 6018, conjunctivitis, if healed, is rated on the basis of residuals; and, if there are no residuals, a noncompensable evaluation is assigned.  A maximum 10 percent rating is warranted if there is evidence of active conjunctivitis with objective symptoms.  38 C.F.R. § 4.84a (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

After review of the record, the Board finds that throughout the appeal the Veteran's right eye pterygium has not been manifested by any residuals during the period of the appeal so as to warrant a 10 percent disability rating. 

A December 2006 VA examination report notes that there was no recurrent right pterygium on examination.  No conjunctivitis was noted.  A March 2012 VA examination report notes that right pterygium was excised in 1972 with no subsequent recurrence.  Examination revealed mild elevated/injected conjunctiva nasally in the right eye.  The examiner stated that this did not involve the cornea; therefore it was not a recurrence of pterygium.  The other evidence of record includes VA treatment records dated from 2006 to 2012, which note no findings of right conjunctivitis related to service-connected pterygium.  As such, there is no basis for a compensable rating under Diagnostic Code 6018. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

The Board acknowledges that the Veteran is competent to report symptoms of his right eye disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected eye disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The examiners have also provided clear and uncontroverted opinions that the visual problems that the Veteran experiences are not related to his service connected right eye disability.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has also considered whether the record raises the matter of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) at any point during the appeal period.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected right eye disability.  The rating criteria provide higher ratings.  However, the competent evidence of record does not reflect that the Veteran's service-connected right eye disability is manifested by the criteria noted above so as to warrant such a higher rating at any point during the appeal period.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned staged schedular evaluations are adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, referral for extra-schedular consideration is not warranted.


ORDER

A compensable rating for right eye pterygium is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board. An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required:  There must be a decision by the RO or the AMC; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

An October 2012 rating decision granted service connection and a noncompensable rating for left eye pterygium.  In March 2013, the Veteran submitted a timely NOD as to the rating assigned.  However, the record before the Board does not show that the Veteran has been provided an SOC in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Issue an SOC to the Veteran and his representative addressing the issue of entitlement to an initial compensable rating for left eye pterygium.  Also inform them of the requirements to perfect an appeal with respect to the new issue.

2.  If the appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


